DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 4/07/20 and 3/01/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurosawa (US PGPub 20070105345, hereinafter referred to as “Kurosawa” IDS reference).
Kurosawa discloses the semiconductor method as claimed.  See figures 1-15, and corresponding text, where Kurosawa teaches, pertaining to claim 1, a manufacturing method of chips in which a workpiece including a plurality of planned dividing lines on a front surface is divided along each planned dividing line to manufacture the chips from the workpiece, the manufacturing method of chips comprising:
 a cutting step of causing a cutting blade (16) to cut into the workpiece for which a side of the front surface of the workpiece is held by a holding table (13) in such a manner that a side of a back surface of the workpiece is exposed and forming a cut groove (17)  that does not reach the front surface of the workpiece on the side of the back surface of the workpiece along each planned dividing line (figures 5-8; [0044-0061]); 
a sticking step of sticking (12) an expanding sheet to the workpiece (figures 5-8; [0044-0061]); and 

Kurosawa teaches, pertaining to claim 2, further comprising: a cutting position detection step of imaging the front surface of the workpiece by an infrared camera from the side of the back surface of the workpiece and detecting at least one planned dividing line before the cutting step (figures 5-8; [0044-0061]). 
Kurosawa teaches, pertaining to claim 3, the holding table having a holding member that is at least partly transparent from a front surface of the holding member to a back surface of the holding member, the manufacturing method of chips further comprising: a cutting position detection step of imaging the front surface of the workpiece by a camera for visible light through the holding member and detecting at least one planned dividing line before the cutting step (figures 5-8; [0044-0061]). 
Kurosawa teaches, pertaining to claim 4, wherein the workpiece includes a silicon carbide substrate and a metal layer that is disposed on one surface of the silicon carbide substrate and is located on the side of the back surface of the workpiece, and the cutting blade is caused to cut into the workpiece from the side of the back surface of the workpiece to form the cut grooves in the cutting step (figures 5-8; [0044-0061]). 
Kurosawa teaches, pertaining to claim 5, wherein the sticking step is carried out before the cutting step, the expanding sheet is stuck to the side of the front surface of the workpiece in the sticking step, and the cut grooves are formed in the workpiece in a state in which the side of the front surface of the workpiece is held by the holding table with intermediary of the expanding sheet in the cutting step (figures 5-8; [0044-0061]). 
pertaining to claim 6, wherein the sticking step is carried out after the cutting step, and the expanding sheet is stuck to the side of the back surface of the workpiece in the sticking step (figures 5-8; [0044-0061]). 
Kurosawa teaches, pertaining to claim 7, wherein the cutting blade has a pair of inclined surfaces or a curved surface at an outer circumferential part, and the workpiece is cut by the cutting blade in the cutting step. 
Kurosawa teaches, pertaining to claim 8, wherein the workpiece has a circuit layer including insulating layers and interconnect layers that are alternately stacked on the side of the front surface, and the cut grooves that do not reach the circuit layer are formed in the workpiece in the cutting step (figures 5-8; [0044-0061]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             June 19, 2021